DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connell et al. (US Patent Application Publication No. 2018/0325020 A1).
Connell et al. ‘020, as best illustrated in Figs. 4 and 5D, discloses a system for monitoring the condition of a seedbed within a field, the system comprising:
regarding claim 1,
	an implement frame (75) extending along a lateral direction between a first side and a second side;
a rotary disc (501) configured to roll along a seedbed floor as the implement frame is moved across the field in a forward travel direction (521) of the implement frame, the seedbed extending downwardly within the field from an outer seedbed surface to the seedbed floor;
an actuator (80) configured to adjust a position of the rotary disc (501) along the lateral direction relative to the implement frame (75) as the implement frame is moved across the field in the forward direction of travel (521) such that the rotary disc (501) traverses a lateral swath of the seedbed floor along the lateral direction;
a seedbed floor sensor (66) configured to detect a vertical position of the rotary disc (501) relative to the implement frame (para. 0125); and
a controller (12, 50) communicatively coupled to the seedbed floor sensor (66), the controller configured to:
receive data from the seedbed floor sensor (66) indicated of the vertical position of the rotary disc (501); and
determine a vertical profile of the lateral swath of the seedbed floor ( “with respect to the ground or soil level”, per para. 0125) based on the received data as the rotary disc rolls along the seedbed floor with movement of the implement frame in the forward travel direction;
regarding claim 3,
wherein the controller (12, 50) is further configured to control the operation of the actuator (80) such that the rotary disc (501) traverses the lateral swath of the seedbed floor along the lateral direction as the implement frame is moved across the field in the forward direction of travel;
regarding claim 4,
further comprising:
a location sensor (58) configured to detect a parameter indicative of a location of the rotary disc (501) within the field, the controller (12, 50) communicatively coupled to the location sensor, the controller (12, 50) further configured to generate a field map of the vertical profile of the lateral swath of the field Page 2 of 7being traversed by the rotary disc (501) based on the determined vertical profile and the location sensor (paras. 0042, 0060, 0063);
regarding claim 5,
further comprising:
a lateral position sensor (24) configured to detect a parameter indicative of a lateral position of the rotary disc, the controller (12, 50) communicatively coupled to the lateral position sensor, the controller (12, 50) further configured to generate the field map of the vertical profile of the lateral swath of the field based on data from the lateral position sensor (24) and the location sensor (58) in addition to the determined vertical profile, the field map correlating the of the vertical profile of the seedbed to the lateral position of the rotary disc within of the lateral swath of the field (para. 0063);
regarding claim 6,
 wherein the controller (12, 50) is configured to compare variations in the vertical profile of the lateral swath of the seedbed floor to a predetermined threshold (para. 0051);
regarding claim 7,
	wherein when the variations in the vertical profile of the lateral swath of the seedbed floor exceed the predetermined threshold, the controller (12, 50) is configured to initiate a control action to address the variations in the lateral swath of the vertical profile of the seedbed floor (para. 0125);
regarding claim 8,
wherein the control action comprises adjusting a down pressure applied through a ground-engaging tool supported on the implement frame, or a penetration depth of the ground-engaging tool (para. 0127, Fig. 7);
regarding claim 10,
further comprising:
a disc blade (608) supported on the implement frame, the disc blade defining a width extending along the lateral direction between a forward edge of the disc blade and a rear edge of the disc blade; and
regarding claim 11,
	wherein the actuator comprises a fluid-driven cylinder (para. 0079).

Connell et al. ‘020, as best illustrated in Figs. 4 and 5D, discloses an agricultural implement, comprising:
regarding claim 12,
a frame (75) extending along a lateral direction between a first side and a second side;
Page 3 of 7a rotary disc (501) configured to roll along a seedbed floor as the agricultural implement is moved across a field in a forward travel direction of the agricultural implement, the seedbed extending downwardly within the field from an outer seedbed surface to the seedbed floor;
an actuator (80) configured to adjust a position of the rotary disc (501) along the lateral direction relative to the frame (75) as the agricultural implement is moved across the field in the forward direction of travel such that the rotary disc traverses a lateral swath of the seedbed floor along the lateral direction; and
a seedbed floor sensor (66) configured to detect a vertical position of the rotary disc relative to the frame (para. 0125);
a controller communicatively coupled to the seedbed floor sensor (66), the controller configured to:
receive data from the seedbed floor sensor (66) indicated of the vertical position of the rotary disc (501); and
determine a vertical profile of the lateral swath of the seedbed floor ( “with respect to the ground or soil level”, per para. 0125) based on the received data as the rotary disc rolls along the seedbed floor with movement of the implement frame in the forward travel direction;
regarding claim 13,
	further comprising:
a disc blade (608) supported on the frame, the disc blade defining a width extending along the lateral direction between a forward edge of the disc blade and a rear edge of the disc blade; and
regarding claim 14,
	wherein the actuator comprises a fluid-driven cylinder (para. 0079).

Further regarding claims 10 and 13, the limitation relating to a width of the lateral swath of the field has not been given patentable weight because the field is not a part of the claimed system.

	Regarding claims 15-19, the method steps recited therein are inherent to use of the system disclosed by Connell et al. ‘020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US Patent Application Publication No. 2018/0325020 A1).
Regarding claims 9 and 20, Connell et al. ‘020 shows a work vehicle (13) pulling the implement frame (75) across the field but fails to disclose providing notification to a worker.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller (12, 50) of Connell such that it would have further included functionality to notify an operator of the work vehicle, since the examiner takes Official Notice of the same.  The motivation for making the modification would have been to enable an alert for an operator to initiate or change inputs to the user interface (41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
07 May 2022